DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a positive pressure input portion…designed to provide at least one impulse of positive pressure to a fluid disposed within the lumen” in claim 1.  The examiner notes that this limitation will be interpreted to mean a manual or motor-controlled plunger-type syringe, electrical and acoustic actuators, voice coil actuators, linear actuators, piezoelectric motors, vibrational drums and membrane, as discussed in paragraphs 23 and 24, and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh (US 20130138082).
Regarding claim 1, Salahieh discloses a catheter assembly (fig. 6), comprising: 
a catheter including a lumen (delivery device 610 in fig. 6; paragraph 4 discloses the delivery device is adapted to be positioned within the patient and deliver a fluid through the device); and 
a patency device connectable to the catheter (see below), the patency device comprising: a fluid reservoir designed to be placed in fluid communication with the lumen (fluid reservoir 613 in fig. 6); 
a positive pressure input portion having a distal end connected to the fluid reservoir (the examiner notes that this limitation is interpreted to mean “an actuator”; power source 615 is shown to have a rod below at its distal end which is connected to the reservoir), designed to provide at least one impulse of positive pressure to a fluid disposed within the lumen (paragraph 54 discloses that the power source delivers a high pressure injection of the fluid within the reservoir, indicating that it can provide an impulse of positive pressure to a fluid within the lumen); and 

    PNG
    media_image1.png
    300
    490
    media_image1.png
    Greyscale

an interface portion including a proximal end coupled to the fluid reservoir and a distal end coupled to the lumen (valve 611 in fig. 6; paragraph 54 discloses the valve being fluidically coupled to the reservoir and the lumen of device 610).
Regarding claim 2, Salahieh discloses the at least one impulse is designed to dislodge an occlusion disposed in the lumen (paragraph 54 discloses the impulse being high pressure so that it is the examiner’s position that the high pressure impulse is functionally capable of dislodging an occlusion).
Regarding claim 14, Salahieh discloses the patency device is designed to provide the at least one impulse at a pressure of at least 30 psi (paragraph 77).
Regarding claim 18, Salahieh discloses the positive pressure input portion includes at least one of a hydrostatic pump, an actuator, and a wave generator (fig. 6 shows an actuator).
Regarding claim 19, Salahieh discloses the fluid reservoir includes at least one of a hydraulic accumulator and a syringe (fig. 6 shows the reservoir as having a piston so that it would function as a syringe).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-8, 11-13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas (US 10245401) in view of Howlett (US 20100076370).
Regarding claim 1, Cuevas discloses a catheter assembly (fig. 12B), comprising: 
a catheter including a lumen (tubing line 30 in fig. 12B); and 
a patency device connectable to the catheter, the patency device comprising: 
a fluid reservoir designed to be placed in fluid communication with the lumen (bullet 32 in fig. 12B; paragraph 36 discloses a rinsing fluid contained within the bullet); and 
an interface portion including a proximal end coupled to the fluid reservoir and a distal end coupled to the lumen (see below; the two ends of the interface portion are fluidically coupled to the reservoir and the lumen).  Cuevas further teaches that delivery of the fluid in the reservoir is designed to provide at least one impulse of positive pressure to a fluid disposed within the lumen (5:45-60).

    PNG
    media_image2.png
    285
    306
    media_image2.png
    Greyscale

While Cuevas does not explicitly teach or disclose a positive pressure input portion having a distal end connected to the fluid reservoir, Cuevas teaches that a syringe can be substituted for the bullet (9:39-41).
Howlett is directed to a similar device of using positive pressure to clear a medical lumen (fig. 13; paragraph 2).  Howlett further teaches that the source of positive pressure can be a syringe comprising a fluid reservoir (syringe 390 in fig. 13) and a positive pressure input portion having a distal end connected to the fluid reservoir (the examiner notes that this limitation is being interpreted to mean an actuator, as discussed above; plunger rod 392 is an actuator in fig. 13).  Since Cuevas explicitly teaches that the bullet may be substituted with a syringe and Howlett teaches that the syringe is used to provide a comparable function as the bullet (paragraph 50 of Cuevas discloses the bullet being used to rinse the device lumen whereas paragraph 2 of Howlett discloses flushing the catheter line), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the bullet of Cuevas to be a syringe with a reservoir and an actuator having a distal end connected to the reservoir since this substitute appears to be within the scope of Cuevas and would provide an equivalent mechanism for clearing the lumen of the device of Cuevas.
Regarding claim 2, in the modified device of Cuevas, Cuevas discloses the at least one impulse is designed to dislodge an occlusion disposed in the lumen (9:2-7).
Regarding claim 3, in the modified device of Cuevas, Cuevas discloses the patency device further comprises a negative pressure input portion (suction lumen check valve 69, connector 34 in fig. 12B and “source of suction” in 10:44-45).
Regarding claim 4, in the modified device of Cuevas, Cuevas discloses the negative pressure input portion comprises a vacuum device (“source of suction” in 10:44-45 connected to connector 34 in fig. 12B).
Regarding claim 6, in the modified device of Cuevas, Cuevas discloses the vacuum device comprises a normally open valve (pivot valve 62 in fig. 12B).
Regarding claim 7, in the modified device of Cuevas,  Cuevas discloses the positive pressure input portion comprises a normally closed valve (“rinsing fluid check valve” in 11:33-36).
Regarding claim 8, in the modified device of Cuevas, Cuevas discloses the normally open valve is designed to close upon the opening of the normally closed valve (11:42-44).
Regarding claim 11, in the modified device of Cuevas, Cuevas discloses the positive pressure input portion is designed to provide multiple series of the impulses in a predetermined impulse pattern, each of the multiple series including at least one impulse (11:37-42).
Regarding claim 12, in the modified device of Cuevas, Cuevas discloses each of the multiple series of the impulses is separated by a rest period (11:40-42 discloses alternating with rinsing and suction).
Regarding claim 13, in the modified device of Cuevas, Cuevas discloses the patency device is designed to provide a negative pressure to the fluid disposed within the lumen during each rest period (11:40-42).
Regarding claim 18, in the modified device of Cuevas, Howlett discloses the positive pressure input portion includes at least one of a hydrostatic pump, an actuator, and a wave generator (plunger rod 392 in fig. 13 is an actuator).
Regarding claim 20, modified Cuevas teaches all of the claimed limitations set forth in claim 1, as discussed above.  However, Cuevas does not explicitly teach or disclose the rise-time phase of about 30 msec, a holding high-pressure phase of about 200 msec, and a pressure reduction phase of about 40 msec.  
It appears that the device of Cuevas would operate equally well with the claimed rise-time and pressure reduction phase time.  Further, Applicant has not disclosed that the times claimed solves any stated problem or is for any particular purpose as Applicant states that “the magnitude and duration of the impulses can vary from what is described herein” (paragraph 28).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Cuevas to have a rise-time phase of about 30 msec, a holding high-pressure phase of about 200 msec, and a pressure reduction phase of about 40 msec as it appears to be an arbitrary design choice that fails to patentably distinguish from Cuevas.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas in view of Howlett, as applied to claims 1, 3, and 4 above, and further in view of Courtney (US 8435225).
Regarding claim 5, modified Cuevas teaches all of the claimed limitations set forth in claims 1, 3, and 4, as discussed above, but does not teach or disclose the vacuum device comprises a syringe pump or a vacuum pump.
Courtney teaches a similar device which comprises a vacuum pump (5:1-3).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the vacuum device of Cuevas to be a vacuum pump since Courtney teaches that this type of device provides active aspiration and can be used to adjust the vacuum rate (5:1-6). 
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas in view of Howlett, as applied to claims 1 above, and further in view of Tucker (US 5807343).
Regarding claim 9, modified Cuevas teaches all of the claimed limitations set forth in claim 1, as discussed above.  Cuevas further teaches that the at least one impulse includes a series of impulses at a predetermined impulse frequency (11:37-40 discloses actuating the trigger to supply a series of pulses which can be supplied a frequency predetermined by the operator), and wherein the interface portion is disposable (the interface portion is capable of being disconnected from the valve 34 and discarded).  However, modified Cuevas does not explicitly teach or disclose the interface portion provides a sterile barrier between the catheter and the patency device.
Tucker teaches a syringe (syringe 30 in fig. 2) having an interface portion (luer tip 54 in fig. 2) and which provides a sterile barrier between the syringe and another connected medical device (5:43-54 discloses a barrier which maintains the sterility between the fluid within the reservoir).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the interface portion to provide a sterile barrier in the form of a membrane which can help maintain the sterility of the fluid within the reservoir before its connected to the valve (34 of Cuevas).
Regarding claim 10, modified Cuevas teaches all of the claimed limitations set forth above but does not teach or disclose the predetermined impulse frequency is at least 20 KHz.
However, a review of Applicant’s specification shows that Applicant has not assigned any criticality to the frequency, by saying that the frequency can be “any one or more of a variety of impulse frequencies” (paragraph 51).  As such, it appears that the device of modified Cuevas would operate equally well with the claimed frequencies.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the predetermined impulse frequency to be at least 20 KHz as it appears to be an arbitrary design choice that fails to patentably distinguish from Cuevas.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh, as applied to claim 1 above, and further in view of Hagan (US 5354273).
Regarding claim 16, Salahieh teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a pressure transducer designed to provide data relating to a pressure within a fluid line of the patency device.
Hagan teaches a similar device (pneumatic cylinder and piston 40 in fig. 1) as the patency device of Salahieh.  Hagan further teaches a pressure transducer designed to provide data relating to a pressure within a fluid line of the device (3:31-36 discloses measuring a pressure within line 38 in fig. 1 which would be a fluid line of the device).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the patency device to include a pressure transducer designed to provide data relating to a pressure within a fluid line of the device for the purpose of controlling delivery pressure (1:54-63).	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh, as applied to claim 1 above, and further in view of Neer (US 20100004534).
Regarding claim 17, Salahieh teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a controller designed to govern operation of the patency device, the controller including a processor.
	Neer teaches a similar apparatus having a device similar in structure to Salahieh’s patency device (injector 12 in fig. 1).  Neer further teaches a controller designed to govern operation of the device (controller 28 in fig. 1; paragraph 31 discloses the controller governs operation of the device), the controller including a processor (paragraph 32 discloses the controller includes a microprocessor).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the patency device to include a controller designed to govern operation of the patency device, the controller including a processor for the purpose of controlling rate of movement and magnitude of force applied, as taught by Neer (paragraph 31).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10322230. 
Regarding claim 1, claim 1 of the patent discloses all of the claimed limitations of the reference claim except in that the patent claim does not explicitly teach or disclose a catheter. However, as the patent claim does claim the lumen of the catheter (9:23-24 claims that the distal end connected to the at least one lumen), it would have been obvious to have supplied the catheter in order to supply the structure supporting the lumen.
Instant Claim
Reference Claim
Teaching
1
1
see above
2
2
 
3
4
 
4
4
 
5
5
 
6
6
 
7
7
 
8
8
 
9
9
 
10
10
 
11
11
 
12
12
 
13
13
 
14
14
 
15
15
 
16
16
 
17
17
 
18
18
 
19
19
 
20
20
 


Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the non-statutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the patency device is designed to provide the at least one impulse at a pressure that exceeds a burst pressure strength rating of the catheter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        


/KIESHA R BRYANT/Director, Art Unit 3700